             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CIVIL CASE NO. 1:19-cv-00344-MR-WCM


DAVID L. SETTLEMYER and JAN        )
SETTLEMYER,                        )
                                   )
                     Plaintiffs,   )
                                   )
          vs.                      )               ORDER
                                   )
BORG-WARNER MORSE TEC, LLC, )
Successor-by-Merger to Borg-Warner )
Corporation, et al.,               )
                                   )
                     Defendants.   )
_______________________________ )

     THIS MATTER is before the Court on the parties’ Joint Motion to

Dismiss Defendant Genuine Parts Company. [Doc. 215].

     Upon review of the parties’ motion,

     IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to

Dismiss [Doc. 215] is GRANTED, and all the Plaintiffs’ claims against the

Defendant Genuine Parts Company are hereby DISMISSED WITH

PREJUDICE.

     IT IS SO ORDERED.       Signed: May 4, 2021
